Citation Nr: 0609961	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-41 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to payment of or reimbursement for the cost of 
unauthorized medical expenses incurred in July 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty service from March 
1967 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by Medical 
Administration Service (MAS) of the Department of Veterans 
Affairs (VA) medical center in Boise, Idaho (VAMC).  The 
veteran testified at a Board video conference hearing in 
August 2005.  In October 2005, a motion was granted to 
advance the veteran's appeal on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2005).  The Board remanded this 
case for further development in October 2005.


FINDINGS OF FACT

1.  The veteran incurred private medical expenses for 
treatment sought at the emergency department of Cascade 
Medical Center in July 2003.

2.  VA payment or reimbursement of the cost of the private 
medical care provided in July 2003 was not authorized prior 
to the veteran receiving that care.

3.  The treatment at Cascade Medical Center was not rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health.

4.  VA medical facilities were feasibly available to furnish 
the medical services provided at Cascade Medical Center, and 
an attempt to use VA medical services would not have been 
unreasonable, unsound, unwise, or impracticable.



CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred in July 2003 at Cascade Medical 
Center have not been met. 38 U.S.C.A. 
§§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the decision, statement of the case and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a December 2004 VCAA 
letter, the veteran was advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the December 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 1, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  On remand, an additional VCAA letter was sent 
to the veteran in December 2005.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters. 

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, payment for medical 
expenses was denied in February 2004.  In December 2004, a 
VCAA letter was issued.  The VCAA letter notified the veteran 
of what information and evidence is needed to substantiate 
his claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in December 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the veteran's claim to 
the Board in January 2005.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  The present appeal involves 
the issue of reimbursement of medical expenses, and VA 
believes that the Dingess/Hartman analysis is not required 
since there is no potential question as to any evaluation to 
be assigned and the matter of an effective is intertwined 
with the reimbursement issue so that any grant of entitlement 
to reimbursement would effectively be limited to the date of 
the private medical care in question.    

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private treatment records, a hearing transcript and a VA 
medical opinion.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4) (2005).  No additional 
pertinent evidence has been identified by the claimant.  

A VA medical opinion was done in December 2005.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The opinion obtained 
contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, 
the Board finds that a further medical opinion is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 



Analysis

The veteran is seeking payment of or reimbursement for 
private medical expenses that were incurred when he sought 
treatment at the emergency room of Cascade Medical Center in 
July 2003.  The veteran has never claimed that he had any 
prior authorization from VA for medical treatment at Cascade 
Medical Center, and there is no evidence in the record of 
such authorization.  Thus, this fact is not in dispute. 

Under 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120, VA can 
reimburse medical expenses incurred at a non-VA facility, 
without prior authorization, if care was rendered to a 
veteran for a service-connected disability, for a non- 
service connected disability associated with and held to be 
aggravating a service-connected disability, or for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability, provided that: 
care or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or health 
and VA or federal facilities were not feasibly available and 
an attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical. 

Based on the evidence of record, it appears from a December 
15, 2005, letter from the RO that it has been determined that 
the veteran is permanently and totally disabled due to a 
service-connected disability so as to allow for treatment of 
any condition under 38 U.S.C.A. § 1728(a)(2)(C).  Thus, the 
Board now turns to whether the care received was rendered in 
a medical emergency and whether VA facilities were not 
feasibly available.  The questions of whether a medical 
emergency existed and whether VA facilities were feasibly 
available are interrelated.  Cotton v. Brown, 7 Vet.App. 325, 
327 (1995). 

The Board remanded this case in October 2005 for further 
development.  On remand, it was determined that the closest 
VAMC was approximately 53 miles away from the veteran.  
Further, as part of this development, a VA medical opinion 
was obtained in December 2005 by a medical doctor.  In 
response to the question as to whether the treatment rendered 
was a medical emergency of such nature that delay would have 
been hazardous to life or health, the VA doctor answered no.  
He explained that the veteran in the course of treatment 
complained of back pain, which was chronic in nature, with no 
neurologic compromise, and shortness of breath.  However, 
objective evidence, such as respiratory rate and Oxygen 
saturation, showed that this was not emergent.  The doctor 
further answered in the affirmative as to whether VA 
facilities were feasible available and whether an attempt to 
use VA facilities beforehand would have been reasonable, 
sound, wise or practical.  

The December 2005 VA opinion has a high probative value 
because it was done by a medical doctor who reviewed the 
private treatment record and explained in objective terms why 
the veteran's back pain and shortness of breath were not 
emergencies.   Moreover, the Board believes that the opinion 
of the VA examiner is supported to a large extent by the 
private emergency room report which shows that the veteran 
was ambulatory.  His respiration was reported to be regular 
and unlabored, and his heart rate was regular.  Although lab 
work was ordered, it appears that this was designed to 
ascertain that nature of scattered inspirational crackles 
noted on examination.  The emergency room physician reported 
regular rate and rhythm on cardiovascular examination with no 
murmur, rub, or gallup.  There was no reference to any 
question of a possible myocardial infarction.  

In support of his claim, the veteran submitted a February 
2004, statement (apparently from a family nurse practitioner) 
which included an opinion that the veteran would have been 
unable to travel to Boise on the day in question and that it 
was appropriate for him to come to the nearest emergency 
facility for his complaints of shortness of breath and low 
back pain.  However, this statement has limited probative 
value because it does not indicate whether the situation was 
such an emergency that to delay treatment would have been 
hazardous to life or health.  Further, the Court has held 
that a medical emergency is a medical question best answered 
by a physician.  See Id at 327.  This statement was given by 
a nurse practitioner, whereas the VA medical opinion was 
prepared by a medical doctor.  

The veteran also contends that he should be eligible for 
payment or reimbursement for emergency treatment for 
nonservice-connected conditions in non-VA facilities under 38 
U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1008 
(2003).  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
This Act is for the benefit of veterans who do not meet the 
criteria of 38 U.S.C.A. § 1728, unlike the veteran.  
Nevertheless, if it was applicable, to be eligible for 
reimbursement under this authority the veteran has to meet 
the definition of emergency treatment, which again requires 
that VA facilities are not feasibly available and that the 
medical emergency is of such a nature that a prudent lay 
person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health.  See 
38 U.S.C.A. § 17.25(f).  Again, the December 2005 VA medical 
opinion provided that the treatment sought in this instance 
was not a medical emergency because the situation was not 
hazardous to life or health, and a VA facility was feasibly 
available.  

At the August 2005 hearing, the veteran testified that on the 
day in question he was unable to breathe and to him that was 
life-threatening.  The Board acknowledges the veteran's 
hearing testimony and that the closest VAMC was approximately 
53 miles away whereas the private facility where he sought 
emergency room treatment was approximately one block away.  
Although the Board acknowledges and understands the veteran's 
belief that his condition was life-threatening on the day in 
question, a trained medical professional has rendered an 
opinion that his condition was not life-threatening.  The 
Board must base its decision on the competent medical 
evidence of record.  Thus, based on the December 2005 medical 
opinion, which has a high probative value, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim for reimbursement for medical expenses incurred in July 
2003.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).




ORDER

The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


